DETAILED ACTION
This is in response to App. # 17/115,666.  Claims 1-28 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-11, 13, 15-18, 20, 22-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2020/236716; included in IDS; hereafter Lei) in view of Islam et al. (WO 2019/203930; hereafter Islam).

Regarding Claim 1,
A method of wireless communication of a user equipment (UE), comprising: 

transmitting a random access channel (RACH) preamble based on a first mode of transmission of a plurality of modes of transmission [Lei: 0106; the UE 404 may generate the preamble 422 by generating a first sequence and generating at least one second sequence; the UE 404 may concatenate the first sequence and the at least one second sequence to form the preamble 422; the UE 404 may then send the preamble 422 (including the first sequence concatenated with the at least one second sequence) to the base station 402 by multiplexing the first sequence and the at least one second sequence]; 

retransmitting the RACH preamble based on a second mode of transmission of the plurality of modes of transmission, the second mode of transmission being a same mode or a different mode of transmission from the first mode of transmission [Lei: 0134; the UE 404 may transmit the preamble 422 according to a power control scheme that power ramps or increases transmission power as the preamble 422 is transmitted (and potentially retransmitted); 0156; a first power control scheme may define an initial transmission power and a power ramping step for retransmissions; 0110; with respect to time domain configurations, the UE 404 may determine the first set of resources associated with the RACH occasion 412 based on a PRACH configuration index indicated in the configuration information 420, e.g., for the time-division multiplexing pattern of transmission of the preamble 422; 0111; with respect to frequency domain configurations, the UE 404 may determine the first set of resources associated with the RACH occasion 412 based on a number of RACH occasions indicated in the configuration information 420 as available in the frequency domain at the same location in the time domain, e.g., for the frequency-division multiplexing pattern of transmission of the preamble 422; 0112; with respect to spatial domain configurations, the UE 404 may determine the RACH occasion 412 associated with the first set of resources in order to indicate a beam for communication with the base station 402 based on the configuration information 420], 

each mode of transmission of the plurality of modes of transmission based on one or more of time division multiplexing (TDM), frequency division multiplexing (FDM), or spatial division multiplexing (SDM) [Lei: 0106; the UE 404 may time-division multiplex, frequency-division multiplex, and/or space-division multiplex the first sequence and the at least one second sequence to differentiate the sequences when received by the base station 402].

Lei teaches that the second message may be a msgB that is associated with contention resolution, fallback, and/or msgA retransmission [Lei: 0188].

However, Lei does not explicitly teach a threshold time delay measured from the transmission of the RACH preamble.

Islam teaches:
determining to retransmit the RACH preamble based on a threshold time delay measured from the transmission of the RACH preamble [Islam: 0103; if the UE 115 does not receive a response during the RAR window 320, the UE 115 may retransmit the RACH message in another RACH occasion 315; if the RAR window 320 include no backoff period or a minimal backoff period, the UE 115 may retransmit the RACH message at any time following the RAR window 320 (e.g., any time corresponding to a RACH occasion 315); 0106; assuming no backoff period— or an insignificant backoff period— the UE 115 may retransmit the RACH message in RACH occasion 315 -a following the RAR window 320 if SSB 310-a is received, allowing the UE 115 to perform the retransmission faster than if the UE 115 waits to retransmit the RACH message in RACH occasion 315-b].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Lei and Islam in order to support efficient retransmission capabilities [Islam: 0049].

Regarding Claim 2,
wherein the RACH preamble is retransmitted in one or more retransmissions based on the plurality of modes of transmission [Lei: 0134; the UE 404 may transmit the preamble 422 according to a power control scheme that power ramps or increases transmission power as the preamble 422 is transmitted (and potentially retransmitted); 0156; a first power control scheme may define an initial transmission power and a power ramping step for retransmissions; 0110; with respect to time domain configurations, the UE 404 may determine the first set of resources associated with the RACH occasion 412 based on a PRACH configuration index indicated in the configuration information 420, e.g., for the time-division multiplexing pattern of transmission of the preamble 422; 0111; with respect to frequency domain configurations, the UE 404 may determine the first set of resources associated with the RACH occasion 412 based on a number of RACH occasions indicated in the configuration information 420 as available in the frequency domain at the same location in the time domain, e.g., for the frequency-division multiplexing pattern of transmission of the preamble 422; 0112; with respect to spatial domain configurations, the UE 404 may determine the RACH occasion 412 associated with the first set of resources in order to indicate a beam for communication with the base station 402 based on the configuration information 420].

Regarding Claim 3,
further comprising determining the first mode of transmission of the RACH preamble and each mode of transmission of the one or more retransmissions of the RACH preamble based on an implementation of the UE [Lei: 0134; the UE 404 may transmit the preamble 422 according to a power control scheme that power ramps or increases transmission power as the preamble 422 is transmitted (and potentially retransmitted); 0109; the UE 404 may determine the first set of resources associated with the RACH occasion 412 based on at least one configuration in the time domain, frequency domain, and/or spatial domain, as indicated by the configuration information 420].

Regarding Claim 4,
further comprising: determining the first mode of transmission of the RACH preamble based on an implementation of the UE; and determining each mode of transmission of the one or more retransmissions of the RACH preamble based on at least one of signaling from a base station or a predefined protocol [Lei: 0134; the UE 404 may transmit the preamble 422 according to a power control scheme that power ramps or increases transmission power as the preamble 422 is transmitted (and potentially retransmitted); 0109; according to some aspects, the base station 402 may indicate a set of RACH occasions, as well as information based upon which the UE 404 can select the one RACH occasion 412, in the configuration information 420; for example, the UE 404 may determine the first set of resources associated with the RACH occasion 412 based on at least one configuration in the time domain, frequency domain, and/or spatial domain, as indicated by the configuration information 420].


Regarding Claim 6,
further comprising determining the first mode of transmission of the RACH preamble and each mode of transmission of the one or more retransmissions of the RACH preamble based on at least one of signaling from a base station or a predefined protocol [Lei: 0134; the UE 404 may transmit the preamble 422 according to a power control scheme that power ramps or increases transmission power as the preamble 422 is transmitted (and potentially retransmitted); 0109; according to some aspects, the base station 402 may indicate a set of RACH occasions, as well as information based upon which the UE 404 can select the one RACH occasion 412, in the configuration information 420; for example, the UE 404 may determine the first set of resources associated with the RACH occasion 412 based on at least one configuration in the time domain, frequency domain, and/or spatial domain, as indicated by the configuration information 420].

Regarding Claims 8-11 and 13, which recites a method of wireless communication of a base station having the same claim limitations as those in claims 1-4 and 6; the same rationale of rejection as presented in claims 1-4 and 6 is applicable.

Regarding Claims 15-18 and 20, which recites an apparatus for wireless communication of a user equipment (UE) having the same claim limitations as those in claims 1-4 and 6; the same rationale of rejection as presented in claims 1-4 and 6 is applicable.

Regarding Claims 22-25 and 27, which recites an apparatus for wireless communication of a base station having the same claim limitations as those in claims 1-4 and 6; the same rationale of rejection as presented in claims 1-4 and 6 is applicable.

Claims 5, 7, 12, 14, 19, 21, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lei- Islam in view of Kim et al. (CN 103583064; hereafter Kim).

Regarding Claim 5,
In Lei-Islam combination, Lei teaches that the UE 404 may transmit the preamble 422 according to a power control scheme that power ramps or increases transmission power as the preamble 422 is transmitted (and potentially retransmitted) [Lei: 0134], while Islam further teaches that this RACH procedure may include the communication of a number of messages between the UE and base station, including RACH message 1 ( i.e. RACH preamble transmission from UE) [Islam: 0004].

However, Lei-Islam does not teach a last retransmission of the one or more retransmissions of the RACH preamble is based on TDM.

Kim teaches:
wherein a last retransmission of the one or more retransmissions of the RACH preamble is based on TDM [Kim: 0074; in order to prevent in the UE handover failure caused by coexistence interference, the invention proposes a solution for providing TDM information to UE SeNB in the scheme (including TDM mode information and TDM activation information); 0061; at the same time, because of various reasons between the eNB and the UE can lead to the occurrence of RLF (radio link failure) reason comprises, RRC connection setup failure, RRC connection reconfiguration failure, RRC connection fails to reestablish and achieved in radio connection control (RLC) maximum retransmission number of times; 0105].
Note:
Maximum retransmission number includes a last retransmission.  Transmission or retransmission is done using TDM.

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Lei, Islam, and Kim in order to avoid coexistence interference [Kim: 0006].

Regarding Claim 7,
Lei teaches: 
further comprising receiving a radio resource control (RRC) configuration for … retransmissions of the RACH preamble [Lei: 0134; the UE 404 may transmit the preamble 422 according to a power control scheme that power ramps or increases transmission power as the preamble 422 is transmitted (and potentially retransmitted); 0148: the preamble 522 may be generated based on a sequence configuration that corresponds to the TB size, MCS, size of the payload 502, and/or RRC state of the UE; and the sequence configuration may be signaled to the UE by the base station in a SIB or via RRC signaling].

In Lei-Islam combination, Islam further teaches that this RACH procedure may include the communication of a number of messages between the UE and base station, including RACH message 1 ( i.e. RACH preamble transmission from UE) [Islam: 0004].

However, Lei-Islam does not teach a maximum number of retransmissions of the RACH preamble.

Kim teaches:
further comprising … a maximum number of retransmissions of the RACH preamble [Kim: 0061; at the same time, because of various reasons between the eNB and the UE can lead to the occurrence of RLF (radio link failure) reason comprises, RRC connection setup failure, RRC connection reconfiguration failure, RRC connection fails to reestablish and achieved in radio connection control (RLC) maximum retransmission number of times].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Lei, Islam, and Kim in order to avoid coexistence interference [Kim: 0006].

Regarding Claims 12 and 14, which recites a method of wireless communication of a base station having the same claim limitations as those in claims 5 and 7; the same rationale of rejection as presented in claims 5 and 7 is applicable.

Regarding Claims 19 and 21, which recites an apparatus for wireless communication of a user equipment (UE) having the same claim limitations as those in claims 5 and 7; the same rationale of rejection as presented in claims 5 and 7 is applicable.

Regarding Claims 26 and 28, which recites an apparatus for wireless communication of a base station having the same claim limitations as those in claims 5 and 7; the same rationale of rejection as presented in claims 5 and 7 is applicable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dong et al. (CN 108811160; included in IDS) teaches that It is that different covering grades configures different signal parameters according to preset signals multiplexing rule, so that UE is according to corresponding covering grade setting signal parameter, generates preamble signals and sent [Abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468